     4:20-cv-00102-RBH          Date Filed 01/09/20       Entry Number 1-1         Page 1 of 18




                                                                                                           ELECTRONICALLY FILED - 2019 Nov 27 1:02 PM - WILLIAMSBURG - COMMON PLEAS - CASE#2019CP4500617
 STATE OF SOUTH CAROLINA                         )   IN THE COURT OF COMMON PLEAS
                                                 )
 COUNTY OF WILLIAMSBURG                          )   FOR THE THIRD JUDICIAL CIRCUIT
                                                 )
 Jeffrey Goude and Darlene Goude,                )   Case No.: 2019-CP-_____
                                                 )
                     Plaintiffs,                 )
                                                 )                     SUMMONS
                     v.                          )
                                                 )                (Jury Trial Demanded)
 USI Solutions, Inc. and Autovest, LLC,          )
                                                 )
                     Defendants.                 )
                                                 )
                                                 )

TO DEFENDANTS:

        YOU ARE HEREBY SUMMONED AND REQUIRED to Answer the Complaint in this

action, a copy of which is herewith served upon you, and to serve a copy of your Answer on the

subscriber at the office located at 10172 Ocean Highway, Suite 2, P.O. Box 2307, Pawleys Island,

South Carolina 29585, within thirty (30) days after the service hereof, exclusive of the day of such

service; and if you fail to answer the Complaint with in this time, Plaintiffs in this action will apply

to the Court for the relief sought therein by default judgment.


November 27, 2019.                                      WACCAMAW LAW,

                                                        s/ Bess D. Lochocki
                                                        Bess D. Lochocki, SC Bar 78931
                                                        Waccamaw Law, LLC
                                                        10172 Ocean Hwy, Suite 2
                                                        PO Box 2307
                                                        Pawleys Island, SC 29585
                                                        Office: 843-237-5299
                                                        Fax: 843-314-4201
                                                        bess@waccamawlawllc.com
                                                        ATTORNEY FOR PLAINTIFFS




                                                                                                      1
                                        EXHIBIT A
    4:20-cv-00102-RBH        Date Filed 01/09/20      Entry Number 1-1       Page 2 of 18




                                                                                                   ELECTRONICALLY FILED - 2019 Nov 27 1:02 PM - WILLIAMSBURG - COMMON PLEAS - CASE#2019CP4500617
 STATE OF SOUTH CAROLINA                     )   IN THE COURT OF COMMON PLEAS
                                             )
 COUNTY OF WILLIAMSBURG                      )   FOR THE THIRD JUDICIAL CIRCUIT
                                             )
 Jeffrey Goude and Darlene Goude,            )
                                             )   Case No.: 2019-CP-_____
                   Plaintiffs,               )
                                             )
                   v.                        )                    COMPLAINT
                                             )
 USI Solutions, Inc. and Autovest, LLC,      )              (Jury Trial Demanded)
                                             )
                   Defendants.               )
                                             )
                                             )

       COME NOW Plaintiffs Jeffrey Goude and Darlene Goude by and through their

undersigned attorney and complain of the Defendants as follows:

   1. This action arises out of the above-named Defendants’ illegal collection activity upon the

       Plaintiffs whereby Defendants willfully violated the Telephone Consumer Protection Act

       (“TCPA”), 47 U.S.C. § 227, et seq., the Fair Debt Collection Practices Act (“FDCPA”),

       the South Carolina Unfair Trade Practices Act (“SCUTPA”), S.C. Code §§ 39-5-20, et seq.,

       the South Carolina Consumer Protection Code, SC Code (“SCCPC”) §§ 37-1-101, et seq.,

       and South Carolina law.

                                          PARTIES

   2. Plaintiffs are residents of Williamsburg County, South Carolina.

   3. Defendant USI Solutions, Inc. (“USI”) is a foreign corporation organized in the state of

       Delaware with principal place of business in the Commonwealth of Pennsylvania located

       at 925 Canal Street Building 1 Studio 4, Bristol, PA 19007. Upon information and belief,

       USI’s registered agent for service in Delaware is Corporation Service Company, 251 Little




                                                                                              2
 4:20-cv-00102-RBH          Date Filed 01/09/20     Entry Number 1-1        Page 3 of 18




                                                                                                     ELECTRONICALLY FILED - 2019 Nov 27 1:02 PM - WILLIAMSBURG - COMMON PLEAS - CASE#2019CP4500617
   Falls Drive, Wilmington, Delaware 19808. Upon information and belief, USI Solutions,

   Inc. is not registered with the South Carolina Secretary of State.

4. Defendant Autovest, LLC (“Autovest”) is a foreign corporation organized and operating

   in the state of Michigan located at 26261 Evergreen Road, Suite 390, Southfield, MI

   48076. Upon information and belief, Autovest’s registered agent for service in Michigan

   is CSC 601 Abbot Road, East Lansing, Michigan, 48823. Upon information and belief,

   Autovest is not with the South Carolina Secretary of State.

5. At all relevant times, Defendants acted through their duly authorized agents, employees,

   officers, members, directors, heirs, successors, assigns, principals, trustees, sureties,

   representatives, and insurers.

                                    JURISDICTION

6. The most substantial part of the alleged acts and omissions giving rise to the causes of action

   took place and occurred in Williamsburg County, South Carolina.

7. Jurisdiction is proper in this Court pursuant to S.C. Code Ann. 36-2-803(A), (1), (2), (3), (4)

   and (7).

                               STATEMENT OF FACTS

8. The above allegations are asserted again as if alleged again verbatim.

9. On June 23, 2014, Autovest filed a collection lawsuit against Jeffrey and Darlene Goude

   to collect on an alleged debt.

10. Upon information and belief, Autovest is a debt buyer that purchased the alleged debt from

   the original creditor.




                                                                                               3
 4:20-cv-00102-RBH           Date Filed 01/09/20    Entry Number 1-1       Page 4 of 18




                                                                                                  ELECTRONICALLY FILED - 2019 Nov 27 1:02 PM - WILLIAMSBURG - COMMON PLEAS - CASE#2019CP4500617
11. Upon information and belief, the alleged debt Autovest attempted to collect originated

   around January 30, 2010 as a deficiency balance on an auto loan owed to Wells Fargo

   Bank.

12. From 2010 until June of 2014, when Autovest filed the collection lawsuit, the Goudes never

   made any payments toward the alleged debt, nor did they receive collection notices

   regarding the alleged debt.

13. Upon information and belief, the Goudes never made any payments toward the alleged

   debt through the date of filing this lawsuit.

14. On May 18, 2016, the Williamsburg County Court of Common Pleas dismissed Autovest’s

   collection lawsuit.

15. On May 18, 2019, three (3) years after the Court dismissed Autovest’s collection lawsuit,

   the statute of limitations on the alleged debt expired, and could have expired much earlier

   than May 18, 2019.

16. Upon information and belief, the three (3) year statute of limitations on the alleged debt

   expired by February 1, 2013 and the alleged debt has been outside the statute of limitations

   for over six (6) years.

17. Upon information and belief, USI is a third-party debt collector and/or a debt buyer that

   purchased the alleged debt from Autovest or seeks to collect the alleged debt on behalf of

   Autovest.

18. USI and Autovest had knowledge and were on notice that the alleged debt is/was well

   outside the statute of limitations and intentionally and maliciously made harassing attempts

   to collect the alleged debt in spite of this knowledge.




                                                                                             4
 4:20-cv-00102-RBH         Date Filed 01/09/20      Entry Number 1-1        Page 5 of 18




                                                                                                    ELECTRONICALLY FILED - 2019 Nov 27 1:02 PM - WILLIAMSBURG - COMMON PLEAS - CASE#2019CP4500617
19. Around May 31, 2019 and following, USI has called Plaintiffs’ cellular telephone

   relentlessly in intentionally harassing attempts to collect the long-expired alleged debt.

20. Upon information and belief, USI has called Plaintiffs’ cellular telephone at times known

   to be inconvenient to Plaintiffs.

21. Upon information and belief, to the extent that Defendants claim they had consent to contact

   Plaintiffs’ cellular telephone, which Plaintiffs deny, all such consent was revoked on a

   number of occasions by Plaintiffs, who told USI to stop calling.

22. Upon information and belief, not one of USI’s calls to Plaintiffs’ cell phone was for

   emergency purposes.

23. Upon information and belief, in each of USI’s calls to Plaintiffs, USI failed to issue the

   FDCPA-required validation notice and/or failed to notify the Plaintiffs the statute of

   limitations on the debt could be expired.

24. On or around June 5, 2019, USI emailed Plaintiffs a collection letter naming Autovest as the

   “current creditor” for the alleged debt.

25. The USI collection letter made false or misleading representations about the alleged debt

   and failed to notify Plaintiffs the alleged debt was beyond the statute of limitations and any

   payment Plaintiffs made towards the alleged debt would restart the clock on the statute of

   limitations and essentially resurrect a long-expired debt for which Plaintiffs never declared

   they owed.

26. Defendants’ conduct caused Plaintiffs damages by harassing them, violating their right to

   quiet enjoyment, and maliciously and intentionally causing them anxiety and fear concerning

   the alleged debt which Defendants knew was outside the statute of limitations.




                                                                                                5
 4:20-cv-00102-RBH          Date Filed 01/09/20       Entry Number 1-1    Page 6 of 18




                                                                                                  ELECTRONICALLY FILED - 2019 Nov 27 1:02 PM - WILLIAMSBURG - COMMON PLEAS - CASE#2019CP4500617
27. The USI phone calls were particularly upsetting for Darlene Goude as she suffers from

   insomnia and related health concerns and the unwanted and relentless harassing calls did

   and continue to exacerbate her condition.

28. Upon information and belief, Plaintiffs notified USI they are represented by counsel

   regarding the alleged debt, and despite this notice, USI and/or Autovest continue to place

   calls to Plaintiffs in attempts to collect the debt.

29. Upon information and belief, Defendants failed to maintain internal policies and procedures

   to track when consumers, and Plaintiffs, revoked all consent for Defendants’ calls.

30. Upon information and belief, Defendants willfully and maliciously used unconscionable

   collection practices by attempting to collect a debt Defendants knew was beyond the statute

   of limitations, without any notice to the consumers that the statute of limitations on the

   debt may have expired, and intentionally harassed Plaintiffs with incessant calls to their

   cell phone to purposely intimidate and bully Plaintiffs into making a payment on a long-

   expired debt.

                                       COUNT ONE
                                      TCPA Violation
                                   47 S.C. § 227(b)(1)(A)

31. The above allegations are repeated as if alleged again verbatim.

32. Upon information and belief, each of Defendants’ telephone calls to Plaintiffs’ cell phones

   were made using an “automatic telephone dialing system” which has the capacity to store or

   produce telephone numbers to be called, without human intervention, using a random or

   sequential number generator, and the capacity to dial numbers pursuant to the Telephone

   Consumer Protection Act, 47 U.S.C. § 227(b)(1)(A).

33. Each call and each prerecorded message Defendants placed to Plaintiffs’ cell phones were



                                                                                            6
 4:20-cv-00102-RBH          Date Filed 01/09/20      Entry Number 1-1         Page 7 of 18




                                                                                                       ELECTRONICALLY FILED - 2019 Nov 27 1:02 PM - WILLIAMSBURG - COMMON PLEAS - CASE#2019CP4500617
   done so without Plaintiffs’ express consent and in violation of the TCPA § 227(b)(1)(A)(iii).

34. Defendants knowingly and willfully committed the above violations of the TCPA multiple

   times.

35. Plaintiffs are entitled to statutory damages of $500.00 per violation pursuant to the TCPA §

   227(b)(3)(B).

36. Plaintiffs are informed and believe that they are entitled to recover $1,500 per violation of

   the TCPA plus such other damages, penalties, costs and attorney fees pursuant to the TCPA

   § 227(b)(3).

37. Plaintiffs are further entitled to, and request, injunctive relief requiring Defendants to cease

   and desist any future calling activity and to award a penalty in the amount of $1,500 per

   TCPA violation, plus attorney fees, costs, and such other relief as is just and proper.

                                      COUNT TWO
                                      TCPA Violation
                                   47 S.C. § 227(b)(1)(A)

38. The above allegations are repeated as if alleged again verbatim.

39. Upon information and belief, each call and each prerecorded message Defendants placed to

   Plaintiffs’ cell phones were done so in violation of the TCPA § 227(c)(5).

40. Defendants knowingly and willfully committed the above violations of the TCPA multiple

   times.

41. Plaintiffs are entitled to statutory damages of $500.00 per violation pursuant to the TCPA.

42. Plaintiffs are informed and believes that they are entitled to recover $1,500 per violation of

   the TCPA plus such other damages, penalties, costs and attorney fees pursuant to the TCPA.

43. Plaintiffs are further entitled to, and request, injunctive relief requiring Defendants to cease

   and desist any future calling activity and to award a penalty in the amount of $1,500 per



                                                                                                 7
 4:20-cv-00102-RBH         Date Filed 01/09/20      Entry Number 1-1         Page 8 of 18




                                                                                                     ELECTRONICALLY FILED - 2019 Nov 27 1:02 PM - WILLIAMSBURG - COMMON PLEAS - CASE#2019CP4500617
   TCPA violation, plus attorney fees, costs, and such other relief as is just and proper.

                                  COUNT THREE
                      Fair Debt Collection Practices Act Violation

44. The above allegations are repeated as if alleged again verbatim.

45. Upon information and belief, during the course of Defendants’ efforts to collect debts

   allegedly owed to third parties, Defendants regularly issue alleged debtors’ correspondence

   via U.S. Mail and/or email and regularly initiates contact with alleged debtors via telephone.

46. Upon information and belief, at all relevant times, Plaintiffs were “consumers” as defined

   pursuant to FDCPA 15 U.S.C. § 1692a(3).

47. Upon information and belief, at all relevant times, each Defendant acted as a “debt collector”

   as that term is defined by FDCPA 15 U.S.C. § 1692a(6).

48. Upon information and belief, Defendants’ acts and omissions constitute multiple violations

   of the FDCPA including but not limited to the following code sections:

        a. Defendants violated § 1692c(a)(1) by communicating with Plaintiffs at an unusual

           time or place known to be inconvenient to the Plaintiffs;

        b. Defendants violated § 1692d by engaging in conduct the natural consequence of

           which is to harass, oppress, or abuse any person in connection with the collection of

           an alleged debt;

        c. Defendants violated § 1692e by using false, deceptive, or misleading representations

           or means in connection with the collection of the alleged debt;

        d. Defendants violated § 1692e(10) by using false representations or deceptive means

           to obtain information concerning the Plaintiffs in connection with the collection of a

           debt;

        e. Defendants violated § 1692f by using unfair or unconscionable means in connection


                                                                                               8
 4:20-cv-00102-RBH         Date Filed 01/09/20       Entry Number 1-1         Page 9 of 18




                                                                                                       ELECTRONICALLY FILED - 2019 Nov 27 1:02 PM - WILLIAMSBURG - COMMON PLEAS - CASE#2019CP4500617
           with the collection of an alleged debt;

        f. Defendants violated § 1692f(1) by collecting an amount not expressly authorized by

           the agreement creating the debt or permitted by law; and

        g. Defendants violated § 1692g.

49. Defendants’ acts and omissions were intentional.

50. Plaintiffs should be granted judgment against Defendants for actual damages pursuant to 15

   U.S.C § 1692k(a)(1), statutory damages pursuant to 15 U.S.C § 1692(a)(2)(A), costs and

   attorney fees pursuant to 15 U.S.C § 1692k(a)(3), and such other relief as is just and proper.

                                 COUNT FOUR
                South Carolina Unfair Trade Practices Act Violation

51. The above allegations are repeated as if alleged again verbatim.

52. Upon information and belief, Defendants’ conduct as a creditor constitutes “trade” or

   “commerce” as defined by the SCUTPA § 39-5-10(b).

53. Defendants knowingly and willingly used unfair, fraudulent, deceptive, and misleading

   representations of the character, amount, and legal status of the alleged debt when soliciting

   payments from Plaintiffs on a debt barred by the statute of limitations, without notice of the

   expired statute of limitations, and without notice that if they made partial payment on the

   debt they could restart the clock on the long-expired statute of limitations, in effect, bringing

   a long-dead debt back to life.

54. Defendants knowingly and willingly used unfair, fraudulent, deceptive, and misleading

   representations of the character, amount, and legal status of the alleged debt by employing

   an agent(s) to solicit payments from Plaintiffs on a debt barred by the statute of limitations,

   without notice of the expired statute of limitations, and without notice that if they made

   partial payment on the debt they could restart the clock on the long-expired statute of

                                                                                                 9
4:20-cv-00102-RBH         Date Filed 01/09/20       Entry Number 1-1         Page 10 of 18




                                                                                                     ELECTRONICALLY FILED - 2019 Nov 27 1:02 PM - WILLIAMSBURG - COMMON PLEAS - CASE#2019CP4500617
   limitations, in effect, bringing a long-dead debt back to life.

55. Defendants failed to fully comply with TCPA restrictions on calls to cell phones using an

   automated telephone dialing system and/or prerecorded messages when Defendants

   intentionally and willfully called Plaintiff’s cell phone while Defendants knew it did not

   have consent to make such calls.

56. Defendants’ intentional conduct and use or employment of these unfair or deceptive

   methods, acts, or practices were willful or knowing violations of SC Code §39-5-20.

57. Upon information and belief, Defendants’ acts and omissions have substantial potential for

   repetition that necessarily affects the public interest of the citizens of South Carolina.

58. Upon information and belief, Defendants’ acts and omissions described in this Complaint

   have been repeated and suffered by other citizens of South Carolina.

59. As a direct and proximate result, Plaintiffs suffered an ascertainable loss due to

   Defendants’ unlawful actions and Plaintiffs are entitled to recover actual and punitive

   damages in an amount to be determined at trial, treble said damages, and an award of

   attorney(s) fees and costs.

                                 COUNT FIVE
                South Carolina Consumer Protection Code Violation

60. The above allegations are asserted again as if alleged again verbatim.

61. Plaintiffs are “consumers” as defined by SC Code 37-1-301(10), Defendants are

   “creditors” and “debt collectors” as defined by SC Code 37-1-301(13) and (28), the Debt

   is a “Consumer Credit Transaction” as defined by SC Code 37-1-301(11), and Defendants

   are subject to the SCCPC.

62. Defendants knowingly and willingly used fraudulent, deceptive, and misleading

   representations of the character, amount, and legal status of the Debt when soliciting

                                                                                                10
4:20-cv-00102-RBH         Date Filed 01/09/20      Entry Number 1-1          Page 11 of 18




                                                                                                   ELECTRONICALLY FILED - 2019 Nov 27 1:02 PM - WILLIAMSBURG - COMMON PLEAS - CASE#2019CP4500617
   payments from Plaintiffs on a debt barred by the statute of limitations without notice of the

   expired statute of limitations, and also by using such unfair and deceptive practices via

   agent(s).

63. Defendants knowingly, willingly and maliciously violated the FDCPA and TCPA.

64. Defendants’ intentional conduct violated SC Code §37-5-108 by engaging in

   unconscionable conduct in attempts to collect a consumer debt.

65. Plaintiffs submitted a written complaint to the South Carolina Department of Consumer

   Affairs regarding the facts and allegations asserted in this Complaint more than thirty (30)

   days before the date this Complaint was filed with this Court.

66. Upon information and belief, as a direct and proximate result of Defendants’

   unconscionable conduct in collecting the alleged consumer debt, Plaintiffs are entitled to

   recover actual and punitive damages, in an amount to be determined at trial, including but

   not limited to statutory damages, and an award of attorney(s) fees and costs.

                                       COUNT SIX
                                        Negligence

67. The above allegations are repeated as if alleged again verbatim.

68. Defendants owed Plaintiffs a duty to communicate accurate information regarding the

   character, amount, and legal status of the alleged balance of the debt.

69. Defendants’ intentional conduct breached this duty by using fraudulent, deceptive, and

   misleading representations of the character, amount, and legal status of the alleged debt

   when soliciting payments from Plaintiffs on a debt barred by the statute of limitations

   without notice to Plaintiffs of the expired statute of limitations, and also by using such

   unfair and deceptive practices via its agent.

70. Defendants owed Plaintiffs and the public a duty to comply with the TCPA and FDCPA.

                                                                                             11
4:20-cv-00102-RBH         Date Filed 01/09/20      Entry Number 1-1        Page 12 of 18




                                                                                                   ELECTRONICALLY FILED - 2019 Nov 27 1:02 PM - WILLIAMSBURG - COMMON PLEAS - CASE#2019CP4500617
71. Defendants owed Plaintiffs and the public a duty not to harass Plaintiffs or other consumers

   with unwanted, oppressive phone calls to Plaintiffs’ cell phone without prior express

   consent.

72. Defendants’ conduct breached these duties when Defendant USI Solutions contacted

   Plaintiff’s cell phone using an automated telephone dialing system and/or pre-recorded

   messages while it knew it did not have express consent to make such calls.

73. Upon information and belief, Defendants’ breach of such duties were thereby negligent,

   grossly negligent, wanton and reckless and proximately caused Plaintiffs actual damages,

   including but not limited to, emotional distress, manifested by sleeplessness, nervousness,

   aggravation, mental anguish, humiliation, frustration, and inconvenience in an amount to

   be determined by a jury at trial.

74. As a direct and proximate result of Defendants’ negligence and/or gross negligence,

   Plaintiffs are entitled to recover actual, consequential, and punitive damages to be

   determined by a jury at trial.

                                   COUNT SEVEN
                          Negligent Training and Supervision

75. The above allegations are repeated as if alleged again verbatim.

76. Defendants knew or should have known of the conduct as alleged in this Complaint which

   was directed at and visited upon Plaintiffs.

77. Defendants knew or should have known that said conduct was improper and in violation of

   South Carolina law.

78. Defendants negligently failed to train and supervise their agents, assigns, and employees in

   order to prevent said improper and unconscionable conduct.

79. Defendants negligently failed to train and supervise their agents, assigns, and employees on

                                                                                             12
4:20-cv-00102-RBH         Date Filed 01/09/20        Entry Number 1-1         Page 13 of 18




                                                                                                        ELECTRONICALLY FILED - 2019 Nov 27 1:02 PM - WILLIAMSBURG - COMMON PLEAS - CASE#2019CP4500617
   South Carolina common law.

80. Defendants’ negligent training and supervision proximately caused Plaintiffs to lose sleep

   and develop insomnia. Defendants’ actions caused Plaintiffs to suffer loss of liberty,

   alteration of lifestyle, emotional harm, loss of reputation, humiliation, panic, apprehension,

   anxiety, stress, depression, embarrassment, shame, and fear.

81. As a direct and proximate result of Defendants’ conduct, Plaintiffs are entitled to actual,

   special, and punitive damages to be determined at trial.

                                 COUNT EIGHT
                   Reckless and Wanton Training and Supervision

82. The above allegations are repeated as if alleged again verbatim.

83. Defendants knew or should have known of the conduct as alleged in this Complaint which

   was directed at and visited upon Plaintiffs.

84. Defendants knew or should have known that said conduct was improper and in violation of

   South Carolina law.

85. Defendants recklessly and wantonly failed to train and supervise their agents, assigns, and

   employees in order to prevent said improper and unconscionable conduct.

86. Defendants recklessly and wantonly failed to train and supervise its agents, assigns, and

   employees on South Carolina common law.

87. Defendants’ reckless and wanton supervision and training proximately caused Plaintiffs to

   lose sleep. Plaintiff Darlene Goude developed insomnia. Defendants’ actions caused

   Plaintiffs to suffer loss of liberty, alteration of lifestyle, emotional harm, loss of reputation,

   humiliation, panic, apprehension, anxiety, stress, depression, embarrassment, shame, and

   fear.

88. As a direct and proximate result of Defendants’ conduct, Plaintiffs are entitled to actual,

                                                                                                13
    4:20-cv-00102-RBH           Date Filed 01/09/20     Entry Number 1-1         Page 14 of 18




                                                                                                       ELECTRONICALLY FILED - 2019 Nov 27 1:02 PM - WILLIAMSBURG - COMMON PLEAS - CASE#2019CP4500617
       special, and punitive damages to be determined at trial.

                                    DEMAND FOR JURY TRIAL

   89. Please take notice that, pursuant to the U.S. Constitution Amendment 7 and S.C. R. Civ. P.

       38, Plaintiffs demands trial by jury in this action on all causes of action.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request this Court to enter judgment against

Defendants for the following:

   A. For the first cause of action, Defendants are liable to Plaintiffs for statutory damages of

       $1,500 per violation of the TCPA plus such other damages, penalties, costs and attorney fees

       pursuant to the TCPA § 227(b)(3), or in the alternative, for statutory damages of $500.00

       per violation plus such other damages, penalties, costs and attorney fees pursuant to the

       TCPA § 227(b)(3), and an injunction prohibiting Defendants from contacting Plaintiffs’ cell

       phone using an automated telephone dialing system;

   B. For the second cause of action, Defendants are liable to Plaintiffs for statutory damages of

       $1,500 per violation of the TCPA plus such other damages, penalties, costs and attorney fees

       pursuant to the TCPA, or in the alternative, for statutory damages of $500.00 per violation

       plus such other damages, penalties, costs and attorney fees pursuant to the TCPA, and an

       injunction prohibiting Defendants from contacting Plaintiffs’ cell phone using an automated

       telephone dialing system;

   C. For the third cause of action, Defendants are liable to Plaintiffs for statutory damages

       pursuant to 15 U.S.C § 1692(a)(2)(A), costs and attorney fees pursuant to 15 U.S.C §

       1692k(a)(3), and actual damages pursuant to 15 U.S.C § 1692k(a)(1);

   D. For the fourth cause of action, Defendants violated the SCUTPA, entitling Plaintiffs to actual



                                                                                                 14
   4:20-cv-00102-RBH          Date Filed 01/09/20      Entry Number 1-1         Page 15 of 18




                                                                                                          ELECTRONICALLY FILED - 2019 Nov 27 1:02 PM - WILLIAMSBURG - COMMON PLEAS - CASE#2019CP4500617
      and punitive damages in an amount to be determined at trial, treble damages for willfully

      and/or knowingly violating the SCUTPA, and attorneys’ fees and costs pursuant to § 39-5-

      140;

   E. For the fifth cause of action, Defendants violated the SCCPC entitling Plaintiffs to statutory

      damages, actual and punitive damages in an amount to be determined at trial, and an award

      of attorneys’ fees and costs;

   F. For the sixth cause of action, Defendants are liable to Plaintiffs for damages, both actual and

      punitive, resulting from the Defendants’ negligence;

   G. For the seventh cause of action, Defendants are liable to Plaintiffs for negligent training and

      supervision and Plaintiff is entitled to an award of actual, special, and punitive damages to

      be determined by a jury at trial;

   H. For the eighth cause of action, Defendants are liable to Plaintiffs for reckless and wanton

      training and supervision and Plaintiffs are entitled to an award of actual, special, and punitive

      damages to be determined by a jury at trial;

   I. Plaintiffs are entitled to incidental, consequential and punitive damages; and

   J. An award for such other and further relief as the Court may deem just and proper.

November 27, 2019.                                   Respectfully submitted,

                                                     Waccamaw Law, LLC

                                                     s/ Bess D. Lochocki
                                                     Bess D. Lochocki, SC Bar 78931
                                                     Waccamaw Law, LLC
                                                     10172 Ocean Hwy, Suite 2
                                                     PO Box 2307
                                                     Pawleys Island, SC 29585
                                                     Office: 843-237-5299
                                                     Fax: 843-314-4201
                                                     bess@waccamawlawllc.com
                                                     ATTORNEY FOR PLAINTIFFS

                                                                                                  15
                      ELECTRONICALLY FILED - 2019 Dec 16 5:18 PM - WILLIAMSBURG - COMMON PLEAS - CASE#2019CP4500617
Page 16 of 18
Entry Number 1-1
Date Filed 01/09/20
4:20-cv-00102-RBH
                      ELECTRONICALLY FILED - 2019 Dec 19 4:54 PM - WILLIAMSBURG - COMMON PLEAS - CASE#2019CP4500617
Page 17 of 18
Entry Number 1-1
Date Filed 01/09/20
4:20-cv-00102-RBH
                      ELECTRONICALLY FILED - 2019 Dec 19 4:54 PM - WILLIAMSBURG - COMMON PLEAS - CASE#2019CP4500617
Page 18 of 18
Entry Number 1-1
Date Filed 01/09/20
4:20-cv-00102-RBH
